Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No single claims is/are generic to all of the following disclosed patentably distinct species: 

Species 1 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit comprising an n-type charge accumulation region with a depth d1 and a p-type isolation region that specifically extends to a depth d2 that is below a depth d1 arranged only on the outer circumference of the photoelectric conversion unit (Fig. 4). 
Species 2 – sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit comprising an n-type charge accumulation region with a depth that is the same as the depth as a p-type isolation region that is arranged only on the outer circumference of the photoelectric conversion unit (Fig. 5). 
Species 3 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit comprising a p-type semiconductor region PDS provided under an n-type charge accumulation region such that it overlaps with the photoelectric conversion unit (Fig. 7). 
Species 4 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit that is specifically a surface irradiation-type photoelectric 
Species 5 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit that is specifically a rear face irradiation-type photoelectric conversion device in which light enters the semiconductor substrate from the second (bottom) face side with a back electrode that is specifically transparent and an anti-reflection film formed thereon under the second (bottom) face (Fig. 9).
Species 6 – sets forth a pixel of a solid-state imaging device having a plurality of photoelectric conversion units configured to receive light that has transmitted through a single microlens, wherein a p-type isolation region is arranged only on the outer circumference of the plurality of photoelectric conversion units and not arranged therebetween (Fig. 10). 
Species 7 - sets forth a pixel of a solid-state imaging device having a plurality of photoelectric conversion units configured to receive light that has transmitted through a single microlens, wherein a p-type isolation region is arranged on the outer circumference of the plurality of photoelectric conversion units as well as between each n-type charge accumulation region of each of the plurality of photoelectric conversion units (Fig. 11). 
Species 8 - sets forth a pixel of a solid-state imaging device having a plurality of photoelectric conversion units configured to receive light that has transmitted through a single microlens, wherein a p-type isolation region arranged between each n-type charge accumulation region of each of the plurality of photoelectric conversion units is 
Species 9 - sets forth a pixel of a solid-state imaging device having a plurality of photoelectric conversion units configured to receive light that has transmitted through a single microlens, wherein a p-type semiconductor region PDS is provided under a plurality of n-type charge accumulation regions such that it overlaps with the photoelectric conversion unit (Fig. 13). 
Species 10 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit and a p-type isolation region arranged only on the outer circumference of the photoelectric conversion unit wherein an insulating member is provided inside the p-type isolation region (Fig. 14).
Species 11 – sets forth a plurality of pixels of a solid-state imaging device each having a single photoelectric conversion unit with a p-type isolation region arranged on the outer circumference of each photoelectric conversion unit of each pixel such that a single well contact (front electrode) electrically connected to the p-type isolation region is shared by all the pixels (Fig. 15).  
Species 12 – sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit and a p-type semiconductor region provided on the second face of the semiconductor substrate adjacent to a back electrode wherein the p-type semiconductor region has a higher impurity concentration than the p-type semiconductor region of the substrate (Fig. 16). 
Species 13 - sets forth a pixel of a solid-state imaging device having a single photoelectric conversion unit and another p-type isolation region provided to extend from the first face of the semiconductor substrate to a p-type semiconductor region formed on the second face of the substrate, wherein the another p-type isolation region is connected to a front electrode and no back electrode is needed (Fig. 17). 
Species 14 – sets forth two pixels of a solid-state imagine device, each having a single photoelectric conversion unit such that a first pixel is used to receive visible light and a second pixel is used to receive a light having a longer wavelength than visible light, wherein a p-type isolation region is provided under the n-type accumulation region of the photoelectric conversion unit of the visible light receiving pixel (Fig. 18). 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 26, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894